DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 14-28 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group II, claims 14-22 and 24, in the reply filed on January 5, 2021 is acknowledged.  Upon reconsideration, the restriction between Groups I and II of the previous office action is hereby withdrawn and all of the pending claims 14-28 are examined together.
Applicant’s election with traverse of the species of compound: Aftin 5 is also acknowledged.  The traversal is on the grounds that ‘the species are sufficiently related and the search of any one species would encompass a search for the subject matter of the remaining species and the examination of the entire application could be made without serious burden’.  Applicant’s arguments have been considered but they were not deemed to be persuasive.  The instant claims encompass compounds that are structurally dissimilar and are not art recognized equivalents. They are structurally dissimilar such that a reference anticipating a compound represented by formula (I) may not render another compound of formula (I) obvious or vice-versa.  37 CFR 1.141(a) provides that two or more independent and distinct inventions may not be claimed in one application, whether or not the misjoinder occurred in one claim or more than one claim.  Restriction/election is going to be exercised where independent and distinct inventions are presented in one Markush grouping.  Independent means when the compound is 
The elected species Aftin 5 represents a compound of formula (I):

    PNG
    media_image1.png
    123
    152
    media_image1.png
    Greyscale

wherein:
M is NR1R2 wherein R1 is phenyl and R2 is methyl;
A is NR4R5 wherein R4 is hydrogen and R5 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (i.e., C4 alkyl group substituted with hydroxyl group);
R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(i.e., C3 alkyl group, or specifically an isopropyl group).
	Applicant submits that ‘at least claims 14-28 read on elected species’.  However, upon careful review, it is noticed that claims 25 (A is not defined as 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
), 26 (M is not defined as 
    PNG
    media_image4.png
    47
    60
    media_image4.png
    Greyscale
), 27 (R3 is not defined as 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) and 28 (recites that ‘R1 is aryl, said aryl substituted 3 group’, which is not part of the elected species) do not read on elected species.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was found in the prior art and the search was limited to the elected compound Aftin 5.	
Claims 25-28 (all in full) and claims 14-24 (all in part drawn to generic or specific compounds other than the elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2021.

Specification
	At page 5, line 9, the heading “Legends of the Figures” would be in better form if replaced with -- Brief Description of the Drawings --.  See MPEP § 608.01(f).

Improper Markush Grouping Rejection
	Claims 14-24 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) include different compounds for the different definitions of A, M and R3.  The full scope of claim 14 includes a large number of possible structures, the claim does not constitute an art recognized genus.  The variables embrace more than one invention.
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnisch, 206 USPQ 300, 305, where the court said, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating Alzheimer’s disease in an individual in need thereof comprising administering to the individual an effective amount of a compound Aftin 5, does not reasonably provide enablement for a method for treating and/or preventing all other types of neurodegenerative disorders in an individual in need thereof comprising administering to the individual an effective amount of a compound of formula (I); a method for treating and/or preventing a neuro-inflammatory disorder in an individual in need thereof comprising administering to the individual an effective amount of a compound of formula (I); or a method for preventing Alzheimer’s disease in an individual in need thereof comprising administering to the individual an effective amount of a compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The instant claim 14 is drawn to ‘a method for treating and/or preventing a neurodegenerative disorder and/or a neuro-inflammatory disorder in an individual in need thereof comprising administering to the individual an effective amount of a compound of formula (I)’.  The dependent claims 21 and 22 respectively recite specific types of 
Next, the term ‘compound’ as applicable to instant claims encompasses compounds represented by formula (I) or a pharmaceutically acceptable salt thereof.  The definitions of variables of formula (I) include generic terms such as aryl, heteroaryl, alkyl, cycloalkyl, heterocyclic ring, etc. each of which are optionally substituted and the generic terms encompass numerous types of groups, sub-groups and species within the groups.  For example, salts of compounds of formula (I) include, addition salts of pharmaceutically acceptable acids, etc.  Therefore, the structural formula (I) itself encompasses millions of compounds, including the corresponding salts.
The instant claims are drawn to: ‘a method for treating and/or preventing a neurodegenerative disorder and/or a neuro-inflammatory disorder’.  The specification discloses that ‘Bettayeb et al. (2012), Hochard et al. (2013) and EP 2664619 teach purine derivatives as selective inducers of Aβ1-42’ and further that ‘Aftin derivatives were disclosed as pharmacological tools to investigate Alzheimer’s disease (AD)’. The specification provides some examples within the scope of neurodegenerative and neuro-inflammatory disorders, see page 41, lines 2-9.  However, given the broadest reasonable interpretation (MPEP § 2111), the scope of the terms “neurodegenerative disorder” and “neuro-inflammatory disorder” of instant claims encompasses numerous types of diseases, disorders and/or conditions known to exist and/or 
The specification starting at page 45 provides illustrative examples – Example 1.B – method for the assessment of translocation of Aftin 5 and purine derivatives into the brain; 1.C – In vitro Aβ amyloid modulation; Example 2 – Effect of Aftin 5 on Amyloid proteins production in OHSC; etc.  Table 4 (pages 56-58) provides ‘the effect of selected purine derivatives Aftin 5 mediated attenuation of Tau phosphorylation in neuronal primary cultures and alleviation of cytokine production in human primary Glia cells’.  However, there is nothing in the disclosure regarding how the provided test data correlates to the treatment and/or prevention of all types of neurodegenerative and/or neuro-inflammatory disorders within the scope of instant claims, some of which have been proven to be extremely difficult not only to prevent, but also to treat.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
	Further, there is no disclosure regarding how the individual in need of the specific treatment and/or prevention is identified and further, how all types of neurodegenerative and/or neuro-inflammatory disorders are treated/prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the data provided of the single compound is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the compounds recited in instant 
Some of the diseases/disorders encompassed by instant claims are discussed in detail here below to demonstrate the breadth of the scope of instant claim:
The scope of instant claims includes: ‘method for treating and/or preventing a neurodegenerative disorder in an individual’.  The following illustrates the breadth of the generic disease/disorder type:
The term “neurodegenerative disease” covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 

Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infarcts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids,Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease.
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset 
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7.
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease.
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.

The scope of instant claims includes: ‘method for treating and/or preventing a neuro-inflammatory disorder in an individual’.  The following illustrates the breadth of the generic disease/disorder type:
.

As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative and/or neuro-inflammatory disorder. Some affect Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
The scope of instant claims includes not only ‘method for treating’ but also ‘method for preventing’, i.e., preventive or prophylactic treatment of neurodegenerative and/or neuro-inflammatory disorders encompassed by the claims, for which there is no enablement.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “preventive” effect.  There is no evidence of record that would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease or disorder claimed herein.
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or 
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
There is no evidence of record, which would enable the skilled artisan in the identification of the subjects that have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
(Only a few of the diseases or disorders within the scope of instant claim are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 improperly depends from claim 14.  Claim 23 drawn to ‘A pharmaceutical composition’ depends from claim 14 which is drawn to “A method for treating …” which is improper.  Claim 23 recites the limitation "A pharmaceutical composition" in line 1.  There is insufficient antecedent basis for this limitation in claim 14 (which claim is directed to ‘a method for treating…’) on which claim 23 is dependent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oumata et al., EP 2664619.  The instant claims read on reference disclosed compounds and their method of use.  The reference teaches compounds of formula (I) and the corresponding species of Aftin 5.  See formula (I) at page 3, the subgeneric embodiments of formula (Ib) (page 6), formula (Id) (page 11) and the specific compound Aftin 5 in Example 1 at page 19.  The reference teaches that the reference disclosed compounds are useful as ‘pharmacological tools to investigate Alzheimer’s disease’, see page 2, paragraph [0010].  In the synthetic example, the reference discloses presence of compound Aftin 5 in water and therefore, teaches a composition comprising Aftin 5 and water, which is a pharmaceutically acceptable carrier.  Accordingly, the reference teaches a pharmaceutical composition comprising Aftin 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havlcek et al., WO 01/49688 in view of Oumata et al., EP 2664619.
The primary reference Havlcek (WO’688) teaches purine derivatives represented by formula I wherein: each Z is N; R6 is R6’-X wherein X is –NH- or –N(alkyl)- and R6’ is optionally substituted aryl; R2 is R2’-X wherein X is –NH- and R2’ is substituted alkyl wherein the substituent can be hydroxyl; R8 is H; and R9 is alkyl (see pages 2-9).  Further, see the subgeneric embodiment of formula V at page 22.  The purine derivatives disclosed in the reference are taught to be useful as a modulator of α- or β-adrenergic and purinergic receptors and therefore, useful as therapeutic agents for the treatment of neurodegenerative and inflammatory diseases (see pages 28-29) wherein the diseases include, for example, Alzheimer’s disease, diabetes, etc. (see page 30).
The reference does not specifically disclose the compound Aftin 5 of instant claims.
The secondary reference Oumata (EP’619), in the analogous art of purine derivatives teaches compounds of formula (I) and the corresponding species of Aftin 5.  See formula (I) at page 3, the subgeneric embodiments of formula (Ib) (page 6), formula (Id) (page 11) and the specific compound Aftin 5 in Example 1 at page 19.  The reference teaches that the reference disclosed compounds are useful as ‘pharmacological tools to investigate Alzheimer’s disease’, see page 2, paragraph [0010].  Further, the reference teaches that ‘a compound of formula (I) is 42 peptide’ and ‘compounds that inhibit the production of Aβ42-amyloid peptide are notably useful for treating Alzheimer’s disease’, see page 15.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
It would have been obvious to one of ordinary skill in the art in possession of the purine compounds of the primary reference WO’688 to prepare any of the species encompassed by the genus of formula I including the compound: (2R)-2-[[9-isopropyl-6-(N-methylamino)purin-2-yl]amino]butan-1-ol (Aftin 5) in view of the teachings of the secondary reference.  One of ordinary skill in the art would have been motivated to prepare the specific compound from the primary reference taught genus in view of the teachings of the secondary reference, with the reasonable expectation of obtaining results consistent with the teachings of the primary reference, i.e., obtaining a therapeutic agent for the treatment of diseases taught in the primary reference.

Receipt is acknowledged of the Information Disclosure Statement filed on October 23, 2019 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 25, 2021
	
	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.